STRAUP, C. J.
I concur in the result in which it is determined that the petitioner is not unjustly imprisoned nor illegally restrained1 of his liberty. It was made to appear, and it is conceded by the petitioner, that the warden justly and legally held the petitioner in custody, and restrained him of his liberty, by virtue of a commitment issued upon a proper judgment resulting from the petitioner’s trial and conviction of the crime of burglary. A determination that the petitioner was not at the time of his application nor of the hearing unjustly imprisoned or illegally restrained of his liberty, and that he was not entitled to a discharge from the warden’s custody, was all that was necessary to a decision of the case. Whether at some time in the future he may be legally or illegally restrained of his liberty by the warden is not now involved.